Citation Nr: 1502516	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-18 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a tailbone disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a lumbar spine disability, to include as secondary to a right knee disability.

6. Entitlement to service connection for a cervical spine disability, claimed as an upper back condition, to include as secondary to a right knee disability.

7. Entitlement to service connection for a right shoulder disability, to include as secondary to a right knee disability.

8. Entitlement to service connection for a left leg disability, to include as secondary to a right knee disability.

9. Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant testified before the Board at an October 2013 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in June 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The Veteran submitted additional evidence following the most recent supplemental statement of the case.  As he has waived AOJ consideration of this evidence, there is no prejudice in the Board proceeding with adjudication of the instant appeal.

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the evidence weighs against a finding that the Veteran has been diagnosed with a chronic disability of the left ankle at any point during the appeal period.

2. The preponderance of the evidence weighs against a finding that the Veteran has been diagnosed with a chronic disability of the right ankle at any point during the appeal period.

3. The preponderance of the evidence weighs against a finding that the Veteran has been diagnosed with a chronic disability of the tailbone at any point during the appeal period.

4. A chronic right knee disability was not manifested during active service or within one year of service discharge; any current right knee disability, to include arthritis, is not otherwise etiologically related to such service.

5. A chronic lumbar spine disability was not manifested during active service or within one year of service discharge; any current lumbar spine disability, to include arthritis, is not otherwise etiologically related to such service or to a service-connected disability.

6. A chronic cervical spine (upper back) disability was not manifested during active service or within one year of service discharge; any current cervical spine disability, to include arthritis, is not otherwise etiologically related to such service or to a service-connected disability. 

7. A chronic right shoulder disability was not manifested during active service; any current right shoulder disability is not otherwise etiologically related to such service.

8. A chronic left leg disability is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. A chronic left ankle disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2. A chronic right ankle disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3. A chronic tailbone disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4. A chronic right knee disability was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).

5. A chronic lumbar spine disability was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2014).

6. A chronic cervical spine disability was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2014).

7. A chronic tailbone disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

8. A chronic left leg disability is not proximately due to nor aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  VA's duty to locate and obtain additional records has been satisfied.  The Veteran has been provided VA examinations in conjunction with the instant appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of the instant appeal, as they involved a physical examination of the Veteran as well as review of his pertinent medical history and provides a basis for the opinions and diagnoses provided.  See generally Barr v. Nicholson, 23 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Direct Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Bilateral Ankle and Tailbone Disabilities

The Veteran claims service connection for a bilateral ankle and tailbone disability as directly related to active service.  

The Board notes service treatment records support the Veteran's claim that he suffered from swollen ankles during active service.  See, e.g., August 1964 service treatment record.  However, there is conflicting medical evidence as to whether the in-service pain and swelling resulted in a chronic bilateral ankle disability; there is no competent evidence that the Veteran has been diagnosed with a tailbone disability at any point during the appeal period.

For example, a May 2008 private treatment record notes a diagnosis of right ankle arthritis, and possibly also left ankle arthritis.  However, the basis of this diagnosis is unclear.  In this regard, while the diagnosis was purportedly based on radiographs, the record does not include any sort of radiological or other diagnostic testing performed at the time, other than related to the bilateral shoulders.

By contrast, the Veteran has been provided two VA examinations during the course of the instant appeal.  At both examinations, the Veteran relayed his complaints of persistent ankle pain.  However, at neither examination was the Veteran diagnosed with a chronic left or right ankle disability.  Significantly, both VA examinations specifically found the ankles to be normal, based on x-rays, which were included in the examination report, and a physical examination of the Veteran.

In deciding whether the Veteran suffers from a chronic bilateral ankle disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board finds the diagnosis of arthritis of the ankle contained in the May 2008 treatment record to be of less significant probative value in comparison to other evidence of record, particularly the November 2009 and August 2014 VA examination reports.  Again, the Board notes that the May 2008 treatment record refers to radiographic evidence that is not of record.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In comparison, the November 2009 and August 2014 VA examiners provide a clinical rationale for the determination that the Veteran does not suffer a chronic ankle disability, namely citing x-ray testing (reports of which are included in the record) and a physical examination.  Based on this rationale, the Board assigns significant probative weight to the VA examination reports which found the ankles to be normal.  Evans, 12 Vet. App. 22.

The Board acknowledges the Veteran's complaints of bilateral ankle and tailbone pain, and that he is competent to report such symptomatology.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is not shown to have the medical expertise required to competently diagnose himself with a chronic disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral ankle and tailbone disabilities.  The benefit of the doubt rule therefore does not apply, and service connection for these disabilities is not warranted.  See 38 U.S.C.A. § 5107 (West 2002).

Right Knee, Right Shoulder, Lumbar and Cervical Spine Disabilities

The Veteran claims service connection for disabilities of the right knee, right shoulder, and lumbar and cervical spine disabilities as directly related to active service.  In this regard, he has identified two incidents in which he claims he sustained injuries that led to his current chronic disabilities.

The veteran maintains that he currently suffers from a genitourinary disorder as a direct result of his active service.  Specifically, he asserts that his currently diagnosed benign prostatic hypertrophy is related to an in-service diagnosis of urethritis and prostatitis.

While the evidence reveals that the veteran currently suffers from disabilities of the right knee (degenerative joint disease), the right shoulder (impingement syndrome with rotator cuff tear), and the lumbar/cervical spine (degenerative disc disease), the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  Service treatment records note the Veteran complained of right knee, right shoulder and low back pain during service.  For example, a February 1965 treatment report notes the Veteran complained of recurring right knee pain.  X-rays at the time were negative, and a diagnosis of "normal knee" was rendered.  In January 1966, the Veteran complained of numbness and pain in the right shoulder.  However, no chronic disability was rendered.  At service separation in June 1966, the Report of Medical History notes the Veteran's right shoulder complaints with "no real history of trauma" and right knee pain with rare swelling.  However, the June 1966 Report of Physical Examination found the Veteran's spine and musculoskeletal system, including the upper and lower extremities, to be clinically normal at the time.  No diagnosis of a right knee, right shoulder, lumbar spine or cervical spine disability was noted.  As such, the Board finds the Veteran did not suffer from these disabilities during service.

Post-service treatment records indicate the Veteran sought treatment for a right knee disability following a work accident in March 1993.  At the time, the Veteran reported the onset of his right knee pain as of this date.  Records also relate that he first sought treatment for his right shoulder and spine in approximately 2000-2006, nearly 40 years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board has considered the Veteran's statements that he began to suffer from right knee and shoulder pain, as well as pain of the lumbar/cervical spine, in service, which has persisted since.  See, e.g, October 2013 Board hearing transcript.  However, the Board finds these statements are not credible.  In this regard, the Veteran has provided vastly different accounts of his symptomatology to his medical providers.  For example, as noted above, the Veteran reported in approximately 1993 or 1994, in conjunction with a workers compensation claim, that he first injured his knee in March 1993 in a workplace accident.  Likewise, he reported in April 2008 that the onset of his right shoulder condition was five to six years prior; that same month, he also reported that he was hit from behind in 8th grade, and his shoulder has bothered him since.  At no time did the Veteran report to this physician that he suffered from service-related injuries.  

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's accounts to raise serious credibility issues with his statements and assertions regarding in-service symptomatology and a continuity of symptomatology since.  The Board finds it reasonable to believe the Veteran would have complained of recurrent pain that had persisted for 30-40 years since service at the time he first sought treatment for these conditions.  Because of the inconsistent, contradictory nature of the Veteran's statements, and the medical evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding his right knee, right shoulder, and lumbar/cervical spine disabilities.  Accordingly, the Board finds that there is no credible evidence to support a finding that the Veteran suffered from symptoms related to these disabilities continuously since active service, and service connection is not warranted for arthritis on this basis.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran was afforded a VA examination in November 2009.  However, the VA examiner at the time was unable to render an etiological opinion without resorting to speculation.  As such, this examination may be afforded no probative value.

He was provided a second VA examination in August 2014.  After reviewing the Veteran's service treatment records and claims folder, and examining the Veteran, which included obtaining a full history from the Veteran, the VA examiner stated the Veteran's right knee, right shoulder, and lumbar/cervical spine disabilities are not etiologically due to active service.  As a rationale, the VA examiner took note of the lengthy period of time between active service and the first evidence of post-service treatment, and also noted these conditions are common in the Veteran's age group.  The Board notes 

The Board acknowledges the Veteran has submitted multiple private opinions in support of his claim.  A May 2008 private opinion, with a June 2008 addendum, noted the Veteran's disabilities are typical with a history of multiple injuries sustained in his younger years when he was serving in the military forces.  In July 2014, the Veteran submitted a medical opinion finding that unnamed disabilities are due to service because he did not have these disabilities when he entered service.  However, the Board notes these private opinions are based solely on the Veteran's reported history as reflected in private medical records; there was no review of service treatment records or mention of post-service injuries.  As the Board has found the Veteran's reported history is not credible, any medical history based solely on the Veteran's reports are afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning and factual predicate in the record).

In sum, the Board finds that there is no evidence of a chronic right knee, right shoulder and/or lumbar/cervical spine disabilities in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disabilities and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Board has determined that the private opinions based solely on the Veteran's reported history are afforded no probative value, as the Board has found the Veteran's statements regarding the onset and continuity of symptomatology are not credible.

The Board acknowledges that the Veteran himself has claimed that he suffers from these disabilities as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for disabilities of the right knee, right shoulder, and lumbar/cervical spine, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II. Secondary Service Connection

Finally, the Veteran has asserted his lumbar/cervical spine and left leg disabilities may be due to or aggravated by his right knee disability.  See generally 38 C.F.R. § 3.310 (2014).  However, as service connection for a right knee disability has been denied above, the question of secondary service connection has been rendered moot and these appeals must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)








ORDER

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a tailbone disability is denied.

Service connection for a right knee disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left leg disability is denied.


REMAND

A July 2012 rating decision denied service connection for COPD.  The Veteran subsequently submitted a timely notice of disagreement with respect to this decision.  See August 2012 statement.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD as it pertains to this issue.  When a timely notice of disagreement has been filed, the claim must be remanded to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.




Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to service connection for COPD.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


